Citation Nr: 1813535	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-18 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a liver disorder.  

3.  Entitlement to an initial rating higher than 50 percent for a psychiatric disability diagnosed as major depressive disorder (MDD).

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 1991 with service in Southwest Asia.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating which granted service connection for MDD with an initial 50 percent rating assigned and denied entitlement to service connection for a headache disorder, a liver disorder and TDIU.  

The Veteran testified at a videoconference hearing before the undersigned in November 2017.

The issues of entitlement to service connection for a headache disorder and liver disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From initial entitlement up until March 24, 2015 the Veteran's MDD is as likely as not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances (including work or work like setting) and inability to establish and maintain effective relationships without total occupational and social impairment.

2.  From March 24, 2015 the Veteran's MDD is manifested by total occupational and social impairment.

3.  The Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 disability for the Veteran's service-connected MDD from initial entitlement up until March 24, 2015 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 9434 (2017).

2.  The criteria for entitlement to a 100 percent disability evaluation for the Veteran's service-connected MDD have been met from March 24, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

3.  The criteria for assignment of a TDIU have been met prior to March 24, 2015.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Increased Rating for MDD-Factual Background and Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected MDD has been rated by the RO under the provisions of Diagnostic Code 9434.  Under this regulatory provision the currently assigned rating of 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

"A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Court has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that the presence of "all, most, or even some of the enumerated symptoms" is not required to support a disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) was been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  The Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  This appeal was certified to the Board in March 2016 so it was pending before AOJ on August 4, 2014.  As such, the DSM-5 applies and the GAF scores will not be utilized in assigning the psychiatric rating.

Turning to the evidence of record, Social Security (SSA) records show treatment for severely disabling psychiatric issues several years prior to the time the initial claim for service connection was filed in February 2011.  Among these was a disability report associated with Social Security Disability Transmittal Sheets from April and May 2005.  This report described the Veteran of having depression and a disruptively high level of anxiety in early 2004 following a breakup with an abusive man, and she also have significant conflicts with family members during this period.  At the time she reported a history of driving a bus for 12 years but had recently quit after she began having panic episodes while driving.  She indicated that the panic episodes occurred 6-8 times a day.  She had recently moved to Oklahoma from North Carolina to live with a sister after conflicts with her parents.  She continued to be fearful of driving, was concerned that she may either have a panic attack or heart attack and at this point she appears unable to function independently outside her sister's home.  She participated very minimally in activities outside the home and most if not all of those activities are ones in which she is accompanied by her sister.  Her anxiety disorder continues to be significantly limiting to her and is at a listing level of severity.  

SSA Records from 2004 confirmed issues with depression and anxiety with a history of going to the ER for anxiety symptoms in January 2004, and a record in April 2004 noted complaints of extreme fatigue and depression with difficulties getting out of bed and showering in the morning.  The April 2004 record also noted that she took a leave of absence from driving a bus because she was beginning to have panic attacks when driving and was now being driven everywhere.  Panic attacks were 4-8 times a day.  Also in April 2004 she reported anxiety while attending school as an adult learner, while in May 2004 she was socially withdrawn and isolated except for school and church.  In a January 2005 follow-up for depression and anxiety she reported poor motivation and ongoing panic attacks.  She was unable to find a job and still wasn't driving due to anxiety and panic attacks.  She was home all the time and said it took all her energy to take a shower and dress in the morning.  

An April 2005 psychiatric examination which noted the same history as the Disability Report showed that she was brought to the examination by neighbors due to her fear of driving.  She was noted in this report to be appropriately groomed with clean clothes.  She was oriented times 3, with cooperative attitude and rapport established.   She had no signs of thought abnormality, hallucinations or delusions and her reality orientation was intact.  She denied any suicidal ideations but admitted to cutting her arm in the past.  She used to have sleep problems but this improved with medications.  She had poor energy and poor social relationships, knowing almost nobody except her sister in her new state of residence.   She denied hobbies or special interests and sat around all day afraid to go anywhere.  Her sister was said to manage her finances.  Cognitively she appeared to have limits in short term memory and a below normal range of general knowledge, limited basic math skills and low level abstract reasoning.  She appeared lacking in ability to make sound judgments in every situation and was unable to follow simple commands.  She was assessed with major depression in partial remission and panic disorder with an Axis II diagnosis of borderline intelligence.  

See 43 pg. SSA recs at pg.13, 24, 31, 33; see also 33 pg. SSA records pgs. 1-3, 14, 16; see also 15 pg. private records at pg. 1.   

The report of a March 2012 VA examination showed a diagnosis of MDD, single episode of moderate severity.  Currently she slept 3-4 hours a night but would like to stay in bed all day. Her family was said to force her out of bed.  The only thing she liked to do was cleaning the house.  She had low energy and difficulty concentrating.  She had a good appetite and no suicidal ideations.  She rated her mood at a 2/10 with 10 being euthymic.  She denied any symptoms of psychosis.  She reported getting anxious if she leaves the house, but otherwise denied problems with anxiety.  She was deemed by the examiner to have social and occupational impairment with reduced reliability and productivity.  She was noted to get along well with her parents who lived out of state and okay with her siblings.  She never married but had a 20 year old daughter with an infant who lived with her.  They got along reasonably well.  She indicated that if she needed to be alone she would isolate in her room with the blinds closed.  Her occupational history was that she had a high school education plus one semester of college prior to service and took some more college classes in service and some child development classes post service for a job.  She worked at a day care and as a teacher's assistant plus ran a 
4-H program.  She worked many years until the early 2000s and had to quit because she couldn't do her job anymore.  She had mental health treatment with medications since 2004 and had a therapist who she didn't see.  She reported having been to the ER several times for anxiety.  

Mental status examination was significant for psychomotor retardation, depressed mood and constricted affect.  However her speech was normal, thoughts were organized and logical.  There was no evidence of psychosis or suicidal or homicidal ideations.  She was a reliable historian but was missing some specifics of much information.  She denied panic attacks and was able to understand simple and complex commands.  She was not a threat of danger to herself or others.  Symptoms included depressed mood, chronic sleep impairment, anxiety, disturbance of motivation and mood and difficulty establishing and maintaining effective relationships.  She had to be forced to do activities of daily living and avoided bathing, which her daughter forced her to do.  She had no difficulties with household chores or being with her daughter and grandchild.  She had a marked decrease in social and recreational activities.  She was deemed unable to work due to depression and anxiety.  Anxiety was a component of MDD and did not warrant a separate diagnosis.  

A June 2014 letter from a former employer reported that the Veteran worked for the school district from March 1993 to March 1997 and from July 1998 to March 2000 resigning both times.  Most recently she worked from August 2000 to February 2004 when she took a leave of absence and later resigned.  

On March 24, 2015 the Veteran's daughter submitted a letter describing her observations of the Veteran who she lived with and took care of.  She indicated that she can't leave the Veteran alone without her becoming distressed, crying and afraid.  She described a typical day consisting of getting her up if she is sleeping, assisting with bathing, giving her medication, and choosing her clothes, otherwise the Veteran would wear the same clothes daily.  The Veteran's daughter reported that when she worked she took the Veteran to a sitter who also watched the Veteran's 2 year old granddaughter.  The Veteran was reported to be moody and combative at times.  She was said to scratch her arms and legs and pull her hair.  She also had poor activities of daily living and was no longer able to do tasks like cooking, cleaning or doing dishes.  She also was noted to be up at night checking windows.

The severity of the Veteran's symptoms described by her daughter in this March 2015 letter was confirmed by a September 2015 letter from a private psychologist who reviewed the evidence in the claims file and interviewed the Veteran and daughter.  The psychologist noted the findings from the SSA which found her disabled since December 20, 2003, with an earning history of a little over $7400 after that date prior to 2010, with no earnings since then.  The psychologist also addressed the findings from the March 2012 VA examination and opined that this showed evidence of serious impairment in social, occupational and school function for MDD, but also suggested that she was worse now.  She was deemed not only unable to work but also was unable to be trusted alone during the day to the extent that her daughter found it necessary to take the Veteran to a sitter because she wouldn't know how she would find the Veteran or the house when she came home from work.  The Veteran also had no hobbies or interests and stayed in her room watching TV.  She could not be trusted to bathe on her own and no longer drove.  She also stopped attending church because the noise from the services increased her anxiety and depression.  She also had very poor memory skills to the extent she couldn't recall her MOS in service which the psychologist found unusual for a Veteran.  She also was unable to spell or read what she wrote.  She had very poor abstract memory and reasoning skills.  Also she had chronic sleep disturbance.  It was noted that the Veteran's daughter reported that the Veteran would need assistance with finances, a change from prior examinations.  The psychiatrist opined that not only was the Veteran unable to secure or hold employment due to her psychiatric symptoms, but also found that her symptoms more closely resemble the criteria for a 100 percent schedular rating.  

Both lay and medical evidence from 2017, including the November 2017 hearing testimony showed continued evidence of the Veteran being severely disabled and unable to care for herself, and also showed further deterioration of her mental and intellectual functioning.  A January 2017 letter from her daughter confirmed that she had to assist the Veteran with all activities of daily living such as bathing, medication and preparing meals.  The Veteran was noted to have missed some medical appointments due to refusing to get into the car.  A November 2017 letter from the Veteran's mother confirmed that she took care of the Veteran when the Veteran's daughter had to go to work.  She indicated the Veteran would sleep all day if allowed to.  

Medical evidence from June and July 2017 revealed the Veteran to be non-cooperative, actively resisting taking showers with fluctuating eating habits and isolative behavior.  She was noted to have an imaginary friend she named Alice and had paranoid behavior including blocking a doorway with a chair due to fears of people breaking in, and a history of having taken a machete to bed to protect herself.  On being examined in July 2017, she was noted to be generally unresponsive and looked to her daughter to provide answers to questions.  Mental status revealed she was only oriented to person and place and had evidence of thought blocking with apparent psychotic process and delusions.  She was noted to be unable to recall her military rank or MOS.  She was noted to have total isolation and generally refused to go anywhere, although if she went to a church or restaurant she preferred to sit in the corner.  She had high anxiety and refused to shower or change clothes and spent most of her time in bed.  She always thought people were trying to break into the house and also heard voices.  See 13 pg. medical records at pg. 1, 6; See also 27 pg. docs at pg. 3, 23-24, 26.  

The Veteran's November 2017 hearing again confirmed that the Veteran's daughter had to take care of most of her activities of daily living, including waking and dressing her and she only bathed when told to do so.  She didn't like being around most people and spent her time watching children's videos.  The Veteran's daughter confirmed that she had to take the Veteran to her grandmother's (Veteran's mother) house for supervision during times the daughter was not home.  The Veteran also described her imaginary friend in detail at the hearing.  She also was scared a lot and because of this does not drive or do anything.  She indicated that she was scared to work and didn't want to be around people.  She confirmed that she had worked as a bus driver and a teacher's aide in the past.  She was noted to exhibit childlike behavior, with her imaginary friend and was rewarded for good behavior with cartoons and stickers.  The Veteran's daughter also confirmed that the Veteran had a machete that she named "Sarah" and the daughter took it from her.  See Transcript at pgs. 6-10, 12-14, 27, 31.  

Having reviewed the evidence the Board finds that the evidence supports an initial 70 percent rating from initial entitlement up to March 24, 2015.  During this period from initial entitlement (and years prior to the initial claim) the evidence shows her MDD more closely resembles the criteria for a 70 percent rating under the General Rating Formula.  Symptoms such as depressed mood, chronic sleep impairment, anxiety, disturbance of motivation and mood and difficulty establishing and maintaining effective relationships are found to have resulted in occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.  Although these symptoms reported in the March 2012 VA examination were deemed by the examiner to result in the 
50 percent criteria for social and occupational impairment with reduced reliability and productivity, the symptoms overall are shown to be more nearly approximately by social and occupational impairment with deficiencies in most areas.  

As with the earlier records from SSA in 2004 and 2005, she was noted to require strong prompting to get out of bed and perform basic activities of daily living such as bathing, and she was noted to generally be quite isolative, although getting along with her daughter and grandchild.  She also was noted to be essentially reliant on others to provide transportation, as back as early as 2004 her symptoms made her too anxious to drive.  Mental status was noted to be was significant for psychomotor retardation, depressed mood and constricted affect.   

Indeed, as alluded to above, the Board finds that the evidence more nearly approximates a 70 percent initial rating for the Veteran's MDD prior to March 24, 2015.  However, the Board finds that the evidence prior to this date weighs against a finding of total occupational and social impairment.  In this regard, the March 2012 VA examination report notes that the Veteran had difficulty (not an inability) establishing and maintaining effective work and social relationships.  For example, it was noted that the Veteran gets along well with her mother and she gets along okay with her 6 siblings. Although her MDD symptoms were severe, on the March 2012 VA examination her speech was normal, thoughts were organized and logical.  There was no evidence of psychosis or suicidal or homicidal ideations.  She was a reliable historian but was missing some specifics of much information.  She denied panic attacks and was able to understand simple and complex commands.  She was not a threat of danger to herself or others.  Thus the criteria for a 100 percent rating for total occupational and social impairment is not yet shown prior to March 24, 2015.

As of March 23, 2015, the date of the lay statement provided by the Veteran's daughter that indicated a deterioration in the Veteran's psychiatric status to the point that she required 24 hour supervision, the criteria for a 100 percent scheduler rating is met.  The medical evidence from the September 2015 private psychologist's report and the additional medical and lay evidence as discussed above, provide a disability picture of total impairment both socially and occupationally.  Records show further deterioration in mental function in 2017 which continue to support a finding of symptoms meeting a scheduler 100 percent rating.  This evidence discloses the Veteran to be basically helpless and requiring 
24 hour supervision and assistance with all activities of daily living due to her psychiatric symptoms.  More recently in 2017 she is shown to exhibiting nearly constant psychotic thought content and exhibiting behaviors consistent with that of a young child.  

In sum a 100 percent rating is warranted as of March 23, 2015 for the Veteran's MDD.  

TDIU

As the Board's decision to grant a TDIU constitutes a complete grant of the benefits sought on appeal with regard to such aspect of the Veteran's appeal.  However due to the grant of a 100 percent schedular rating as of March 23, 2015, the TDIU grant only applies to the period prior to this grant.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, the impairment must be so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

As of this decision, the Veteran is service-connected for the lone disability of MDD with an initial rating of 70 percent.  Thus, she meets the percentage threshold set forth under 38 C.F.R. § 4.16(a) for TDIU throughout the pendency of this claim.

However, the Board must still determine whether the Veteran's service-connected MDD result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Historically the Veteran is shown to have graduated high school with some college.  Occupationally she worked as a bus driver and as a teacher's aide.  She is shown to have left her occupation as a bus driver after having panic attacks while driving.  Records in conjunction with a Social Security claim that were discussed above showed that the Veteran that she took a leave of absence from driving a bus because she was beginning to have panic attacks when driving and was now being driven everywhere.  The records from 2004 and 2005 showed her to have panic attacks 
4-8 times a day, she was afraid to drive anywhere and she was suffering from poor motivation and social isolation and unable to find a job.  She has not been shown to have worked during the pendency of this appeal.  See 09/13/2011 21-8940.  Most significantly the VA examiner in the March 2012 VA examination provided an opinion that the Veteran is unable to work due to depression and anxiety.

Based on the overall of evidence, the Board finds that an award of TDIU is warranted for the period from initial entitlement to the award of a 100 percent scheduler rating on March 24, 2015.  In so finding, benefit the doubt has been resolved in the Veteran's favor, consistent with 38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

An initial 70 percent rating, but no higher, for major depressive disorder is granted prior to March 24, 2015.

An initial 100 percent rating for major depressive disorder is granted as of March 24, 2015.

A TDIU is granted from February 24, 2011 through March 24, 2015.

REMAND

In regards to the remaining issues of service connection for a headache disorder and a liver disorder, further development is necessary.  

The Veteran is noted to have served in Southwest Asia during the Gulf War and her separation examination of August 1991 indicates that she had recently returned from Saudi Arabia.  See 90 pg. STRs at pg. 78.  In February 2011 a letter from a J.M., MD, gave an opinion that the Veteran had elevated liver enzymes and vascular and tension headaches secondary to Gulf War syndrome.  Headaches were also said to be the result of loud noises in service.  See 2/24/11 medical record.  

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As no VA examination has been conducted to address the claimed liver disorder and as the February 2012 VA examination for headaches did not address the possibility of the headaches being service connected under 38 C.F.R. § 3.317.  In light of February 2011 letter suggesting a possible Gulf War syndrome causing the headaches and liver issues, this further development is indicated to include obtaining VA examinations addressing this matter.  

Additionally in regards to headaches, the Veteran is noted to have reported headaches that she claimed were caused by her anxiety in an April 27, 2004 record.  See 33 pg. SSA recs at pg. 16.  Although the Veteran underwent a VA examination of the headaches in February 2012 which provided an unfavorable opinion of headaches as directly related to service, this same examination suggested that her headaches might be psychosomatic in nature and suggested that further evaluation by a psychiatrist may be in order.  This raises the prospect of secondary service connection for the headache disorder as caused or aggravated by the service-connected MDD or else as a separately ratable manifestation of her service-connected psychiatric disorder.  

In regards to the liver disorder, the Board notes that a liver biopsy of August 2009 diagnosed as chronic hepatitis of unknown etiology contained comments suggesting that findings on this biopsy involving bile duct obstruction and resulting cholestasis can be caused by a drug effect.  See 5 pg. private treatment records received 7/6/11 at pg. 1.  Although the nature of the drug implicated in this biopsy is not known, further examination should address the possibility of the Veteran's lengthy history of psychotropic medication as a secondary causative factor in the claimed liver disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent VA and private treatment records not already associated with the claims file.  Request any necessary authorization from the Veteran to acquire the private records.

2.  After completing #1, schedule the Veteran for VA examinations to determine the nature and etiology of her headache disorder and liver disorder.  The examiner(s) should acknowledge review of the claims file, including this remand, to become familiar with the relevant medical history of the preceding aliments. 

For the liver disorders, a special examination should be conducted by a VA clinician with appropriate skill and knowledge.  The examiner should conduct all tests and studies deemed appropriate.  The examiner(s) is/are asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and undertake any indicated studies.  Then, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Please state whether the symptoms of headache disorder and/or liver disorder are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  In answering this question, the examiner(s) should address the medical and lay evidence of record.  

(c) If any of the above symptoms (headache disorder and/or liver disorder) are not attributable to a known clinical diagnosis, then is the Veteran's disability pattern consistent with: 

(1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, 

(2) a diagnosable chronic multisymptom illness with a partially explained etiology, or 

(3) a disease with a clear and specific etiology and diagnosis. 

(d) For the headache disorder, if this disorder is not shown to be related to service to include directly or as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, address whether a headache disorder is as likely as not a distinctive disorder that is being (1) caused or (2) aggravated beyond natural progression by her service-connected MDD.

(e) For the liver disorder, if this disorder is not shown to be related to service to include directly or as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, address whether such liver disorder is as likely as not a distinctive disorder that is being 
(1) caused or (2) aggravated beyond natural progression by her service connected MDD, specifically to include the medication used to treat this disorder.

A comprehensive rationale must be provided for each opinion rendered.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  If any benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


